PUTNAM, J.
I have looked over these cases, and it seems to me that it is unnecessary to write an opinion. The conclusion of the referee that a majority of the taxpayers on the street did not sign the petition seems sustained by the evidence, and, in the absence of the signatures of such majority, the defendant’s trustees had no power to act. I do' not think that defendant’s trustees could obtain jurisdiction by an erroneous finding of a fact necessary to confer jurisdiction. See Jex v. Mayor, 103 N. Y. 536-539, 9 N. E. 39; Cag*1024win v. Town of Hancock, 84 N. Y. 532; Lathrop v. City of Buffalo, 3 Abb. Dec. 30; Tingue v. Village of Port Chester, 101 N. Y. 294, 4 N. E. 625. All concur.